 
CONTINGENT PROMISSORY NOTE


$900,000.00
 
McLean, Virginia
   
March 31, 2009



FOR VALUE RECEIVED, THE UNDERSIGNED, INNOLOG HOLDINGS CORPORATION, a Nevada
corporation (the “Borrower”), promises to pay to the order of VERLE HAMMOND,
ELEANOR HAMMOND, TIM O’SHAUGHNESSY, LOU ORLANDO, GENE LOSA, DUDLEY PATTESON,
LENNY LEASSEAR, ANTHONY HAMMOND, and VERONNE WILLIAMS (collectively, the
“Lender”) the principal sum of Nine Hundred Thousand Dollars ($900,000.00) (the
“Principal Amount”), in the following manner:


1.           Repayment.


(a)           Subject to Section 1(b) below, commencing two (2) years after the
date hereof, and on the same day of each year thereafter, the Borrower shall pay
the Principal Amount due hereunder in accordance with the payment schedule set
forth below:


2nd Anniversary
$300,000.00
3rd Anniversary
$300,000.00
4th Anniversary
$300,000.00



(b)           Notwithstanding the payment schedule set forth above, each payment
of the Principal Amount shall be contingent upon the achievement by Innovative
Logistics Techniques, Inc. (“Innovative”) of certain Revenue and Net Income
targets as set forth in “Exhibit A” to the Purchase Agreement dated March 31,
2009 by and among Galen Capital Corporation, GCC Capital Group, LLC, the
Borrower, and Innovative (the “Purchase Agreement”).  In the event that Revenue
and Net Income targets are achieved prior to the established target date as set
forth in the Purchase Agreement, then Borrower will pay the annual installments
up to the corresponding Revenue and Net Income targets achieved.  In the event
that the Borrower’s stock becomes publicly traded, then this Note may be
converted to shares pursuant to the terms and conditions set forth in Section
2.3(a)(iv) of the Purchase Agreement.


(c)           All payments of the Principal Amount shall be delivered to the
Lender at the Lender’s address for notices hereinafter set forth, or such other
place as the holder of this Note shall from time to time designate.


2.           Acceleration.  The Lender shall have the right, without notice or
demand, to accelerate the repayment of the unpaid Principal Amount of this
Promissory Note upon a default of this Promissory Note by the Borrower.


3.           Application of Payments.  All payments made under this Promissory
Note shall be applied first to late penalties or other sums owed to the holder
of this Note, next to accrued interest, if any, and then to the Principal
Amount.

 

--------------------------------------------------------------------------------

 


4.           Prepayment.  The Borrower may prepay this Promissory Note in whole
at any time or in part from time to time without penalty, premium or additional
interest.  All prepayments of the Principal Amount shall be applied in inverse
order of maturity.


5.           Default.  The Borrower shall be in default of this Promissory Note
if it shall fail to pay any installment due hereunder not later than ten (10)
days after notice from the holder of this Note that such installment is due and
unpaid.


6.           Extensions of Maturity.  All parties to this Promissory Note,
whether maker, endorser, or guarantor, agree that the maturity of this
Promissory Note, or any payment due hereunder, may be extended at any time or
from time to time without releasing, discharging, or affecting the liability of
such party.


7.           Notices.  Any notice or demand required or permitted by or in
connection with this Promissory Note (but without implying any obligation to
give any notice or demand) shall be in writing and made by hand delivery, by
wire or by certified mail, return receipt requested, postage prepaid, addressed
to the Lender or the Borrower at the appropriate address set forth below or to
such other address as may be hereafter specified by written notice by the Lender
or the Borrower, and shall be considered given as of the date of hand delivery
or wire or as of two (2) business days after the date of mailing, as the case
may be:


If to the Lender:
_____________________

 
_____________________

 
_____________________

 
_____________________



If to the Borrower:
Innolog Holdings Corporation

 
8300 Greensboro Drive, Suite 225

 
McLean, Virginia 22102

 
Attn: William P. Danielczyk



8.           Binding Nature.  This Promissory Note shall inure to the benefit of
and be enforceable by the Lender and the Lender’s personal representatives,
successors and assigns and any other person to whom the Lender may grant an
interest in the Borrower’s obligations to the Lender, and shall be binding and
enforceable against the Borrower and the Borrower’s personal representatives,
successors and assigns.


9.           Severability.  If any provision or part of any provision of this
Promissory Note shall for any reason be held invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provisions of this Promissory Note and this Promissory Note shall be
construed as if such invalid, illegal or unenforceable provision or part thereof
had never been contained herein, but only to the extent of its invalidity,
illegality or unenforceability.


10.         Choice of Law and Consent to Jurisdiction.  This Promissory Note
shall be interpreted, construed and enforced in strict accordance with the laws
of the Commonwealth of Virginia.  The Borrower consents to the jurisdiction of
the courts of the Commonwealth of Virginia.

 
- 2 -

--------------------------------------------------------------------------------

 


11.         Number and Gender.  As used herein, the singular shall include the
plural, the plural shall include the singular, and the use of any gender shall
include all genders, all as the context shall require.


12.         Liability Joint and Several.  The liability of the Borrower under
this Promissory Note shall be joint and several.


IN WITNESS WHEREOF, this Promissory Note has been executed by the Borrower under
seal as of this   day of  , 2009.


WITNESS:
 
INNOLOG HOLDINGS CORPORATION
                   
(SEAL)
     
William P. Danielczyk, President
   



STATE OF _______________________________


CITY/COUNTY OF ______________: to wit:


The foregoing instrument was acknowledged before me this ___ day of ________,
2009, by William P. Danielczyk, the President of Innolog Holdings Corporation, a
Nevada corporation, on behalf of the corporation.



       
Notary Public
 



My Commission Expires: ____________________
 
- 3 -

--------------------------------------------------------------------------------

